Exhibit 10.13 THIRD AMENDMENT TO CREDIT AGREEMENT THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this " Third Amendment ") is dated and effective as of November 30, 2013 (the " Third Amendment Effective Date ") by and among FIFTH THIRD BANK and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lenders, WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent for the Lenders, PATRICK INDUSTRIES, INC., as Borrower, and ADORN HOLDINGS, INC., as Guarantor. Recitals A.Borrower, Lenders and Administrative Agent are parties to that certain Credit Agreement, dated October 24, 2012 (as amended by that certain First Amendment to Credit Agreement dated November 16, 2012 and that certain Second Amendment to Credit Agreement dated June 28, 2013, the " Credit Agreement "). B.Borrower has requested that Lenders and Administrative Agent amend and modify the Credit Agreement. C.Subject to the terms and conditions stated in this Third Amendment, the parties are willing to modify and amend the Credit Agreement, as provided in this Third Amendment. Agreement NOW, THEREFORE, in consideration of the premises, the mutual covenants and agreements herein, and each act performed and to be performed hereunder, Lenders, Administrative Agent, Borrower and Guarantor agree as follows: 1.
